471 S.W.2d 814 (1971)
Carl Wayne BARBER, Appellant,
v.
The STATE of Texas, Appellee.
No. 44138.
Court of Criminal Appeals of Texas.
October 20, 1971.
Charles F. Baldwin, Fort Worth (Court Appointed on Appeal), for appellant.
Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is robbery by assault; the punishment, fixed by the jury upon a plea of not guilty, fifty (50) years.
Court appointed counsel at trial and on appeal has filed in this Court a brief in which he states that he has diligently studied the record and has concluded that the appeal is wholly frivolous and without merit. In accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the attorney submits four points which he alleged might be raised on appeal. See Degay v. State, Tex.Cr.App., 455 S.W.2d 205, 206-207 (1970); Houston v. State, Tex.Cr.App., 446 S.W.2d 309 (1969) (concurring opinion); Gainous v. State, Tex.Cr.App., 436 S.W.2d 137 (1969). Cf. Bates v. State, Tex.Cr.App., 456 S.W.2d 107 (1970). We have considered the same and find them to be without merit. In compliance with Anders v. California, supra, he has furnished a copy of his brief to the appellant and the appellant has filed his pro se brief in this Court. We find no merit in either one. A discussion of the contentions therein raised would add nothing to the jurisprudence of this State.
Finding no reversible error, the judgment is affirmed.